Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined pursuant to the first inventor to file provisions of the AIA .
Claim Status/Restriction-Election 
Applicant filed claims 1 – 19 with the instant application on 15 March 2022.  Claims 1 – 19 were previously the subject of a Restriction/Election Requirement set forth in the Action of 20 June 2022.  In light of the status of the claims as being allowability, the Restriction/Election Requirements are hereby withdrawn.
Information Disclosure Statement 
The Examiner has considered the information disclosure statement (IDS) filed 23 March 2022, which is now of record in the file.
EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicants’ representative, Dr. Viola Kung, Esq., on 24 August 2022.
In the specification: 
ABSTRACT
The present invention relates to a delivery contact lens device for delivering cargo molecules. The device comprises cargo molecules and a nanocomposite comprising hydrophilic polymer domains, hydrophobic polymer domains, aqueous pores, and charged boundary double 5layers, wherein at least 80% of the cargo molecule partitions in the charged boundary double layers formed at the interface of (i) aqueous pores and (ii) either hydrophobic polymer domains or hydrophilic polymer domains, the charged boundary double layers have a surface charge density of 0.005 to 0.5 Coulomb/meter2, and the aqueous pores including the cargo molecules have a low ionic strength of 0.1 to 100 mM, and osmolarity of 200-300 mM. The device retains 10the cargo molecules within the contact lens in a storage mode under a low ionic strength condition and releases the cargo molecules immediately after being placed in a tear environment with a higher ionic strength 
	Claims 1, 3, 5, 7, 8, 10, 11, 13, 14, 16, and 19 are amended as follows: 
1.	(AMENDED)	A contact lens device comprising cargo molecules embedded in a nanocomposite, wherein the nanocomposite comprises hydrophilic polymer domains, hydrophobic polymer domains, aqueous pores, and boundary charged double layers, wherein: 5(a) the interfacial domain-pore surface area is from 5 to 500 m2/g device, (b) the aqueous pore volume is 30 to 80% of the total device volume, (c) at least 80% of the cargo molecules to the boundary charged double layers formed at the interface of (i) aqueous pores and (ii) either hydrophobic polymer domains or hydrophilic polymer domains, 10(d) the charged boundary double layers have a surface charge density of 0.005 to 0.5 Coulomb/meter2, and (e) the aqueous pores including the cargo molecules have an ionic strength of 0.1 to 100 mM, and osmolarity of 200-300 mM.
3. 	(AMENDED)	The device according to claim 1, wherein the hydrophilic polymer domains are [[is]] formed from a monomer with logP < 1, wherein the monomer comprises one or more hydrophilic groups selected from the group consisting of: hydroxy group, alkyl glycol, amine, lactam, carboxylic group, and sulfonic group.
5.	(AMENDED)	The device according to claim 1, wherein the hydrophobic polymer domains comprise[[s]] a hydrophobic polymer formed from monomer or oligomer with a logP > 3, wherein the monomer comprises one or more hydrophobic groups selected from the group consisting of [[:]] an alkyl group, an aromatic group, an ester group, and a perfluoroalkyl group.
7.	(AMENDED)	The device according to claim [[1]]2, wherein the boundary charged modifier is a Bronsted-Lowry acid.
8. 	(AMENDED)	The device according to claim 7, wherein the boundary charged modifier is a fatty acid 10with a carbon chain length of 8-24 and one acid head, and the cargo molecules [[is]] are positively charged.
10. 	(AMENDED)	The device according to claim [[1]]2, wherein the boundary charged modifier is a Bronsted-15Lowry base.
11. 	(AMENDED)	The device according to claim 10, wherein the boundary charged modifier is an alkyl amine, ethanolamine, or a cationic quaternary ammonium salt having a carbon chain length of 8-24 and an alkyl amine, ethanolamine, or quaternary ammonium head group, and the cargo molecules are [[is]] negatively charged.   
13. 	(AMENDED)	The device according to claim 1, wherein the aqueous pores comprise[[ing]] one or more compounds that are hydrophilic and nonionic 
14. 	(AMENDED)	The device according to claim 13, wherein the one or more compounds are selected from the group consisting of: glycerol, polyethylene glycol, polyvinylpyrrolidone, glycoside, and carboxymethylcellulose.
16.	(AMENDED)	The device according to claim 1, wherein each of the hydrophilic polymer domains and the hydrophobic polymer domains has a diameter or a shortest axis [[of]] among the three 10principal axes of an ellipsoidal shaped domain, from 5 to 50 nanometer.  
19. 	(AMENED)	The method of claim 18, wherein the aqueous fluid [[is]] comprises tears.
 The following is an Examiner’s Statement of Reasons for Allowance: 

	Although the prior art discloses numerous examples of contact lens devices that can deliver one or more pharmaceutically active ingredients to the eye of a wearer.  However, the prior art does not disclose drug delivery contact lenses, wherein the lenses comprise multiple hydrophilic and hydrophobic polymeric domains, wherein the active ingredients are comprised in a charged double layer situated at boundaries between the hydrophilic and hydrophobic domains, and wherein release of the active agents from the lenses is triggered by changes in the charge state of the charged double layer.
CONCLUSION
Any inquiry concerning this communication or any other communications from the examiner should be directed to Daniel F. Coughlin whose telephone number is (571)270-3748.  The examiner can normally be reached on M-F 8:30 am - 5:30 pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David J Blanchard, can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTP Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .

/DANIEL F COUGHLIN/
Examiner, Art Unit 1619
	
	/DAVID J BLANCHARD/             Supervisory Patent Examiner, Art Unit 1619